Modification of Regulation (EC) No 1234/2007 (the 'Single CMO Regulation') (debate)
The next item is the debate on the proposal for a Council regulation amending Regulation (EC) No 1234/2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) - C7-0223/2009 -.
Member of the Commission. - Mr President, let me start by thanking you for allowing the urgent procedure to be applied to the two proposals that I hope will help the situation in the dairy market - one proposing that milk be included in the scope of Article 186, and one regarding the management of the buy-out scheme for quotas.
These proposals are the latest in a long series of dairy-oriented measures that we have adopted. I have taken note of your resolution of 17 September, and I hope you have noted that many of your recommendations are already covered in practice, covered by ongoing studies or will be covered by today's proposals.
As regards the long-term measures mentioned in your resolution, we have set up a high level group. The first meeting has taken place and we expect that the final paper will be delivered before the end of June next year.
I am very happy to be able to say that the reality today in the dairy market is that prices are increasing and we are no longer seeing any buy-up into intervention because the market prices are better than the intervention prices.
Regarding my proposal, Article 186 is an existing provision for a large number of products, but milk is not included. The recent price volatility that we saw, starting in 2007, has shown that it is, or it will be, necessary to include milk under this article, because this would then allow the Commission to take faster action.
Yesterday, in the Council of Agricultural Ministers and in COMAGRI, I also announced this EUR 280 million for dairy farmers. In order to be able to pay out this money quickly, I simply need the legal basis in Article 186. The idea will be to allocate the money in national envelopes, according to production in the year 2008-9 and, of course, within the ceiling of the national quotas, distributed in a non-discriminatory manner to those dairy farmers most affected by the crisis. Again, to use this possibility, we need to include milk in Article 186.
When I say I announced the possibility of proposing EUR 280 million, you have to be aware that the budget authority, which is the European Parliament and the Council of Finance Ministers, will have to decide on this amount at the ECOFIN meeting on 19 November. I also said yesterday that this is the last money that I have in my pockets, with the exception of the EUR 300 million which is necessary as a buffer to avoid financial discipline. It is important for me to say clearly to you that Article 186 is not a carte blanche to propose whatever ideas the Commission might get. At this stage, I can only say that private storage for different products - and this could include cheese - is a candidate, provided that the market situation is such that we can justify it.
The second part of the proposal is the management of the quota system. The possibility already exists today for Member States to buy up quotas. What we are introducing here is the possibility that the Member States simply reduce the overall national ceiling of the quota with the amount of quotas they have been buying out of the market. This is a voluntary scheme because it has been obvious in our discussions that compulsory schemes simply would not work politically.
I look forward to hearing your comments.
Mr President, Commissioner, ladies and gentlemen, I very much welcome the fact that this request to use the urgent procedure was passed here in Parliament today by a large majority. In this way, we have sent a signal to our dairy farmers and have not shied away from the responsibility. In contrast to a minority of my fellow Members from other groups, we see, in this request to use the urgent procedure, an additional tool to get help to dairy farmers at a difficult time.
It is certainly true that this request from the Commission did come very late in the day and that it is less than what is possible. That said, it is always better than doing nothing at all.
The views within my own group about the proposed buy-back programme also diverge widely. The programme would have to be obligatory for it to have any impact at all. Yet I see no majority for that in this Parliament or in the Council. Furthermore, such a programme would not be acceptable to some of the Member States as it would be tantamount to a cutting back of the balancing out arrangement and also of the quotas. The indication that quotas are to be raised for priority groups is a decision that is already the law in force.
The inclusion of milk and milk products in Article 186 for immediate measures in the event of market disturbances is to be welcomed. Nonetheless, I will be tabling an amendment to the effect that this measure should be restricted to two years. If it proves its worth, we will then agree to an extension.
Finally, I would like to say thank you for the EUR 280 million. Commissioner, you have indeed largely accommodated Parliament. I know that you do not have any more money available to you. I ask that the - possibly amended - motion for a resolution be approved on Thursday.
Mr President, Mrs Fischer Boel, ladies and gentlemen, firstly I would like to take the opportunity to say how pleased I am at the responsibility shown this morning by the House when it adopted the urgent procedure to include the dairy sector under Article 186 of the single CMO Regulation, along with many other agricultural products.
The rapid extension to this sector of the rules governing intervention in the event of market crisis enables us to provide a significant response at an extremely difficult time for farming as a whole and the dairy sector in particular. At this point, we expect the European Commission to take onboard, as Mrs Fischer Boel just said, Parliament's requests, which have pointed out several times that the measures taken until now have proved to be inadequate given the seriousness of the current crisis.
Parliament's openness towards the Commission today should not be interpreted as full delegation with unrestricted powers, but as a gesture of responsibility in a dramatic and wholly exceptional situation.
I am keen to stress that in this regard, Parliament considers it essential to be involved at every stage of the decision-making process in order to guarantee democratic scrutiny, and this is why we believe that the Commission should notify Parliament in advance of how it will actually use these new powers conferred under Article 186 for the milk sector as well.
on behalf of the ALDE Group. - Mr President, could I, too, thank the Commissioner for coming here tonight to further explain the powers she seeks. Commissioner, could I first of all thank you for responding positively to the resolution agreed with this House on 27 September. I welcome the moves you have taken to try and stabilise what is a very serious situation for dairy farmers. I also welcome the EUR 280 million that you have announced for restructuring.
In terms of the first part of your proposal, the question we all have to ask today is: why are we being asked to approve urgency measures at this late stage, and will they assist market recovery? Because clearly, as you said in your speech, the green shoots of recovery are already starting to show. I am not convinced that the proposed quota changes will make a great deal of difference but, as they are voluntary on Member States, this group will certainly not oppose them being granted.
Turning to the proposal on widening the scope of Article 186 to include milk and milk products, in my experience, ministers - or in this case commissioners - usually come to parliaments asking for powers so they can take action to solve a problem. Tonight, we seem to be being asked to grant the powers to the Commission without first being told exactly what action they will be used to address.
As I understand from your contribution early on, you did mention that you needed this extra power as a legal basis to pay out the EUR 280 million. I would be grateful if you could clarify whether that is the case. Is that why you require the powers? Because the great concern we all have is that we may well be handing over a blank cheque to the Commission.
Commissioner, you said you had been financially plucked of your last feather, so, if you have other ideas for action you might take, clearly there is not much financial scope to do anything at all significant. Our group will only grant these powers if they are time limited and they are constrained to extreme circumstances.
Mr President, ladies and gentlemen, finally there is movement in this debate. The Commission must now bear the overall responsibility again. This morning, we saw something different, although we would have liked Parliament to have been more involved. Let me say quite clearly that we are not against financial support. We must be clear, however, that such support is just a drop in the ocean, in the truest sense of the expression.
The decisions made in Luxembourg unfortunately also did not help us bring about a rebalancing of supply and demand - which is, of course, the crucial element here. The voluntary buying up of quotas is all well and good, but it will not have a major impact as it does not contribute significantly to a reduction in volume.
I already mentioned yesterday that we must give proper consideration to the Court of Auditors' report and set about implementing a policy aimed at the long term and that we need to look at what the Court of Auditors has said. The Court said that we need supplies to be managed in future or else the whole system will be incapable of being financed, and we need a dairy policy based on quality products in the European market.
We must move away from export refunds as quickly as possible - this is an old demand on our part and we have often pointed out the disastrous consequences of these measures.
We really need a policy that goes beyond this current crisis and we also expect longer-term answers from the Commission. Regrettably, the Commission has not given us such answers so far, specifically as regards how we need to strengthen the producer organisations in order to give them more market power and restrain the supermarket chains.
on behalf of the ECR Group. - Mr President, first of all I would like to say that I certainly welcome this decision, and I think the debate last night in the committee and tonight in plenary allows us to bring more clarity to the situation. The reality, and I think the cause of the frustration that many dairy farmers feel, is that while they have seen to some extent what Mr Lyon referred to as the green shoots emerging, this money has not passed through into their bank accounts yet. So this does create a degree of frustration for the dairy farmers. Many have been under financial pressure for a long time. It is a good and useful thing that we can talk, because I do now accept the need for Article 186 to be brought into place so that we can get this money direct to the producers as fast as we possibly can. I think that is the challenge.
I like Mr Deß's idea of an amendment, and if he puts it forward I think I would like to support that amendment for a limit of two or even three years to get this job done. However, I remain unconvinced by the buy-out scheme. We must do this to protect the industry.
Mr President, Commissioner, I am obliged to tell you again, this evening, that the financial provisions that you are proposing are a mere drop in the ocean when it comes to the crisis and the despair in which farmers are living today.
You are going to release EUR 280 million, when only a few weeks ago it was going to be EUR 600 million. You are therefore going to give a one-off payment of EUR 1 000 to farmers who are now losing EUR 100 to 200 per day. We are therefore calling for a real emergency financial plan, not a plaster to treat a life-threatening illness.
On the other hand, you want to use public money for a huge plan to slaughter dairy cattle and to shut farms. In so doing, you are going to destroy the future of our farmers, as it is the young farmers who will be the hardest hit, the smallest farmers, those who develop the land, who produce milk products and quality cheese, and who preserve the environment.
How dare you propose that, when so many families, in Europe and elsewhere, do not have access to food, starting with milk! I would add that, with your plan, we will have a milk shortage in the future.
The fact is, at a time when the Treaty of Lisbon is being pitched so strongly to us, we can only be surprised that you should want to enforce this Article 186 of the regulation, which will give you full powers. You had these full powers, though, and it was these that led you to opt for the liberalisation of quotas that is plunging us into the crisis that we are in today, for the sole benefit of manufacturers and distributors, because, even today, the European Court of Auditors points out that, between 2000 and 2007, the consumer prices of milk products increased by 17% while the producer prices fell by 6%.
Commissioner, I say to you once again that there is an urgent, a very urgent, need to provide a huge amount of help to the agricultural sector by means of a major European emergency fund, to return to a policy of minimum agricultural prices, and not to let the capitalist market destroy our farmers.
(HU) Commissioner, I will, of course, vote in favour of the proposal, even though I am aware that this handout will not resolve the situation for farmers. However, I have three questions to ask. The first one is as follows. What do you see as the lesson from this crisis? Have we learnt any lesson from it? Commissioner, this crisis has not been caused by any kind of natural disaster, tsunami or other similar event, but by a series of bad decisions and a basically failed agricultural policy. Looking at the future, what can you promise farmers? How will they avoid a similar crisis in the future? I would like to hear a clear-cut, detailed answer from you.
Now for my next question. You said yesterday at the Committee hearing that Member States can freely use this sum of money. What does this mean exactly? Will Member States be able to distribute this money fairly so that it is not given to farming's big business and large farms, but to smallholders, family farmers who are most in need and whose livelihood depends on it? These farmers have ended up in the direst situation. The other large group that should be considered are farmers in the new Member States, especially smallholders. How do you want to get rid of this intolerable discrimination which derives from the fact that we Hungarians, for instance, had to hand over our markets lock, stock and barrel to the European Union, but we have received only a fraction of the subsidies? How and when will this injustice and inequity be eliminated?
(IT) Mr President, Mrs Fischer Boel, ladies and gentlemen, I welcome the Commissioner's approach in deciding to come before Parliament to set out the package of measures in the dairy sector.
With reference to the content of the proposed measures, despite a lack of adequate operational details for them, I think that things are moving in the right direction towards solving the problems which our farmers are currently experiencing. I do not believe, however, that the proposed measures alone can solve the problems we are facing. Nevertheless, I think it is vital to vote in favour of the proposal to amend Articles 78 and 79 of Regulation (EC) No 1234/2007.
With regard to Article 186 of the same CMO Regulation, I would point out first of all that paragraphs a) and b) of this article lay down different levels of protection for different goods, intervening for some when prices rise and fall significantly, whereas for others - pigmeat, olive oil and other products - only when prices rise significantly. I think this is an unacceptable discrepancy.
I would like to put forward, also on behalf of the Group of the European People's Party (Christian Democrats), an amendment with the aim of ensuring that the Commission informs Parliament prior to undertaking the measures set out in Article 186, and I think that this amendment is compatible with what the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament just proposed.
Lastly, I call on the Commissioner to increase, as requested in Parliament's resolution of 17 September, the amount of de minimis aid for all productive sectors regardless of the national ceilings currently in place.
(PT) Mr President, Commissioner, we are all unfortunately aware of the grave state of the dairy sector in Europe. My political group has been calling for months for the adoption of urgent measures to try to save thousands of farmers threatened with ruin. We have adopted our own initiatives and backed initiatives by other political groups in order to achieve this.
That leaves us with little choice but to welcome the Commission's initiatives, however inadequate they may seem to us. That was also why the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament voted this morning in favour of the urgent procedure that was put before us. We will, however, propose and demand that the European Parliament be kept permanently informed of the measures which will be adopted over the coming days, under the powers which we now transfer to the Commission. We will continue to do our utmost to restore the balance of the market, so that it can guarantee adequate returns to the producers, as reaffirmed in the Treaty of Lisbon.
(SV) Mr President, obviously it is necessary to take action promptly when crises occur in certain sectors, such as has happened with banking, with the car industry and with dairy farmers. However, such crises recur again and again. Perhaps it will not be dairy next time. Perhaps it will be cereals, or something else.
If I may take the discussion slightly beyond the actual scope of this debate, we cannot keep addressing only the immediate problems. We also need to find the time and the energy and the political planning to bring about a Common Agricultural Policy for Europe which is strong, sustainable, flexible and which removes the worst consequences of the price instability that we can expect. I want the countryside to be viable in Europe, and the countryside cannot survive without farmers and animals!
(DE) Mr President, unfortunately, Mr Bové cannot be here tonight, so I am speaking again. I have more questions for the Commissioner. Does she really, seriously believe that paying out this money will end the protests? As I said earlier, I believe that Parliament's decision this morning equated to granting the Commission a blank cheque because we do not know what it will do with it. I will say it again: the Commission is not part of the solution to the problem, but is actually part of the problem. I stand by that view.
Yet I also simply accept the decision - as you have to see the facts as they are and this is what has been decided - and I would say to the other Members that we must limit these measures. We should limit them to a manageable period, so that we in Parliament can also get our hand back on the tiller.
I have another question for you, Commissioner, as it is repeatedly said for all the programmes that we need to continue to promote restructuring. So what do you mean by restructuring? Do you really think it is right that we continue to give out money in order basically to encourage smaller-scale farmers to give up so that we can give money to the bigger farms? This policy is no longer an effective means to an end. We must ensure that we employ the money in a targeted way, specifically in the disadvantaged regions, in order to maintain the structures in those regions that are in greatest jeopardy.
(PT) Mr President, Commissioner, the proposal presented by the Commission acknowledges the failure of its policy for the dairy sector, but leaves its disastrous basic policy guidelines for the sector untouched. The millions mentioned here are far below the amount needed to compensate producers for the falling prices that they have been suffering.
Contrary to what is claimed, it is necessary to reverse the route that the CAP has been heading down, where successive reforms have dismantled the instruments to regulate the market, quotas and production rights, leading many thousands of producers to gradually abandon the sector. Thousands of jobs are in the balance: whole families who depend on farming, and the dairy sector in particular. Vast regions are at stake, where the land will be increasingly abandoned, with drastic social and environmental consequences.
All this cries out for immediate intervention to restore fair prices for producers, but this will require more resources than those now being made available. Above all, and we repeat, the situation demands measures with a greater scope that are not merely palliative, such as the cancellation of the annual increase in milk quotas, returning them to the levels in place prior to the decision to increase them, and the repeal of the decision to abolish the quota system in 2015.
Mr President, like the majority of Members of this House, I voted today to support the urgent procedure in relation to Article 186. Any financial aid to the dairy sector is imperative to its survival, especially the survival of small family farms as we find in Northern Ireland.
If, as you say, Commissioner, you need the changes to Article 186 to trigger the EUR 280 million fund, then it will have my broad support. We can only hope that the money is paid and distributed quickly. Many farmers have waited too long to have the aid that is required.
I am, however, underwhelmed by the proposals concerning Articles 65 to 84. It is almost certain that these will not impact on the UK, and I have a number of questions surrounding them, particularly in that I feel it will create an uneven playing field between the regions of Europe and it seems contradictory in the light of the Commission's current policy.
(FR) Mr President, there has to be consistency in politics. Over the last few weeks, many of us in this House have demanded measures from the Commission. When solutions are proposed to us, we will vote in favour of those solutions, even if - I agree with what has been said - they are slow in coming and even if they have had to be extracted by means of the positions adopted both within the European Parliament and among ministers.
This amount, which will be useful in the very short term, does not resolve, as many have already said, the long-term issues concerning the way in which the planned end of quotas is dealt with. If we want to be in a position to cope with and to prevent repeated crises within the agricultural produce sector, there is no way that we can do so without production regulation and control tools or without a combination of the two.
That is not the issue at stake this evening, however. The issue at stake this evening, the only issue that counts at the moment, is that of Article 186. Commissioner, I have one simple question: in concrete terms, what is Article 186 meant to do, and from when and in what way?
(ES) Mr President, Commissioner, a month ago, we debated a Parliament resolution here and the proposals for the intervention in the dairy sector. Today we are dealing with two new measures: the change in the management of the quotas and the measure on Article 186, measures which we agree to process urgently, as you have requested.
However, Commissioner, the sector needs to be considered as a whole, and it is not good to have this trickle of proposals on a matter that we have been dealing with for several months now.
We demand common, European solutions. In this respect, the reported increase in minimum aid for all sectors will cause distortions between Member States and make it difficult to apply the CAP in a uniform way.
To conclude, one final thought: aid of EUR 280 million is being considered, which we do of course welcome, but I would like to remind you, Commissioner, that this Parliament adopted a resolution raising the need for an additional fund of EUR 600 million to deal with the crisis in the dairy sector.
(DE) Mr President, ladies and gentlemen, as a farmer, I see the tabled amendment of Articles 78 and 79 as a deviation by the Commission from its hitherto sound route through agricultural reform at the expense of efficient and forward-looking farms.
It is dangerous to tamper, simply because of a desire to do something, so close to the final phasing out of the milk quota system, a system that has really been to the disadvantage of dairy farmers hitherto. It has also been left behind by developments on the ground, as the market is currently finally beginning to recover. I therefore reject this amendment.
It is easy to see how the Commission is seeking to exploit Parliament's call for urgent measures for its own ends. It is doing this by attempting, shortly before the entry into force of the Treaty of Lisbon, to ensure for itself permanent scope to act without Parliament's consent through this amendment of Article 186. I therefore reject this amendment.
However, I could live with Parliament granting the Commission scope to act for a limited period in cases of crisis. This ability would also be available to Parliament in future times of crisis, with very rapid effect, through Rule 142 of its Rules of Procedure.
Mr President, the dairy industry is in crisis, and I want to record my thanks here and compliment the Commissioner on her very timely actions, which I think were precisely right. I think EUR 280 million is a realistic sum and will be welcome within the industry. I am persuaded that it will be necessary to grant powers under Article 186 in order to deliver this benefit in a timely manner to the producers, so it has my support. It has my support, although I prefer that we limit this concession until 2013 at the latest.
With regard to the national quota buy-back scheme, which I note will include powers to raise super levies from producers exceeding quotas, I have reservations. I think it is penalising the efficient and progressive producers - often the young men, the young people who are the very future lifeblood of our industry - and I think it is sending all the wrong messages.
We live in a very volatile marketplace, and what this industry needs is not short-term reactions but long-term strategy. I have been a long-time supporter of the Commissioner for her long-term vision for the future of the industry, and I would encourage her to go down that path, which is long-term strategy, not short-term reaction.
(PL) Mr President, I hope that the milk producers now have the worst behind them. This hope is strengthened by the decision to support milk producers with a sum of EUR 280 million next year. A fundamental question, however, remains: what should be done about milk production and milk producers in the long term? The most important question in this matter is the future of milk production quotas.
At present, there are two approaches. The first, which is the effect of the review of the common agricultural policy, increases production quotas gradually, and aims to lift them in 2015. The second approach, which is contained in the present proposal of the European Commission, aims to limit milk supply by a new method of calculating the charge for exceeding the national quota. These two approaches contradict each other.
Personally, I am in favour of maintaining the quotas, but only when the breakdown of quotas among EU countries and producers is based on objective and fair criteria. The development and adoption of such fair and objective criteria would be very difficult, but perhaps it is worth making the attempt. If we are talking about extension - I fully support the extension of Article 186, but I think this should be accompanied by a definition of the role of the Commission and the instruments it will be able to use.
Mr President, I would say this to the Commissioner: If you will forgive the pun, the milk crisis is something the Commission has made a pig's ear of, a saying we have in Ireland when somebody has made a complete hash of something.
Only 18 months ago, you were saying that milk prices would increase substantially, only to see them fall by half in some countries. This is why the Commission must be able to intervene more quickly in the market, and this motion is positive in that respect.
In my constituency of Munster in Ireland, many in the dairy industry, both big and small farmers, and particularly family farms, are just subsisting or are just teetering close to bankruptcy. They are looking at their difficulties and the paltry amounts being offered while others, like banks and bankers, are being bailed out to the tune of huge sums.
(The President asked the speaker to speak more slowly)
The EUR 280 million milk fund announced yesterday is welcome but is merely a sticking plaster over a much wider problem. The House voted last September that EUR 600 million should be made available. In the interests of showing solidarity with small farmers in particular, this figure should be maintained. The next priority for the Commission must be to address the whole issue of milk supply. I firmly believe this. Until this is addressed, we will be facing more problems and we are quickly going to run out of sticking plasters.
(DE) Mr President, Commissioner, yes, we should agree to milk being incorporated into Article 186, and I hope that we will do so tomorrow. We cannot always criticise the Commission for acting too slowly, for lagging behind, for saying that there is still a silver lining that is not there in reality.
The Commission now has the chance to act quickly and we should grant it this chance and in so doing, we should always demonstrate our own willingness to hold it to account. Mr Deß's amendment on behalf of the Group of the European People's Party (Christian Democrats) will enable us to do that together. The EUR 280 million that many have spoken about is just a drop in the ocean. We must also recognise, though, that it is the end of the financial year. We have to understand that there simply is no more money available.
How should we handle the overall situation? We would like to see those dairy farmers who have been hardest hit by the crisis receive the EUR 280 million. We talk about the milk market, but these are real people and the rural areas that we discuss and that we are always saying we want to protect when we are debating other subjects. Commissioner, support the dairy fund! This afternoon, the Commissioner speaking in the budget debate spoke out in favour of the fund, I want to make that quite clear. I was very pleased about it. We also need this signal urgently, and this money, too, is within the 2010 budget.
(PT) Mr President, Commissioner, I too am delighted at the approval of the urgent procedure in this Chamber, as I think that the inclusion of the milk issue in Article 186 is both timely and important.
I have argued that a situation as serious as the one faced by the dairy sector requires urgent measures to defend the sector, for both economic and social reasons. I actually come from a country, Portugal, and a region, the Azores, where the dairy sector is very important and embedded in regions that are socially rather fragile and where, in fact, it would be vital to maintain the quota system beyond 2015.
The measures proposed here are somewhat flimsy, but they are nonetheless necessary and imperative. I am also worried about how the Commission will use the new powers it is to be given, especially since it has acted in quite an insensitive way in this crisis, putting forward weak measures, too late, and only under intense pressure. In view of this, I would like the Commission to submit an annex to Article 186, setting out measures which can be used for a radical intervention in the dairy sector so as to ensure its sustainability.
(DE) Mr President, Commissioner, I very much welcome your motion. There is one point that I feel the need to criticise, however, which is the voluntary buy-up programme for milk quotas.
A programme of this kind, if it is to succeed, must be obligatory, not voluntary. I find this voluntary arrangement to buy back milk quotas counterproductive. I believe this not only because this arrangement will initially mean that we retain a quota increase which it will then be very difficult to rein back in. By buying back the milk quotas, we will be giving them a financial value again, and the main effect of that will be that it hampers the ability to do the balancing out. I feel I must reject any measure that restricts balancing out. Particularly in the phasing out period for the milk quotas, balancing out is a necessary tool in order for individual farms to be able to orient themselves better in the market.
For the reasons I have mentioned, I will be forced to reject this part of the motion, although I will vote in favour of the motion as a whole.
(ES) Mr President, Commissioner, ladies and gentlemen, it is true that we are going to adopt measures aimed at a partial solution for the crisis in the dairy sector.
Everyone here is aware of the livestock rearing situation for our farmers and we know what these measures mean for them and their families.
Our farmers do not want to be constantly subsidised. They are asking us to be able to do the work in a dignified way, selling their products at respectable, fair prices that are in line with the effort and investment they have put in.
Commissioner, apart from the boost and the confidence that we can give our farmers with these new measures, we are on the way to future reforms, major reforms that will be discussed further in Parliament.
Mr President, the most important words that came from the Commissioner are that market prices are beginning to rise. We should acknowledge that in this House and push to ensure that they are passed on to farmers. We are saying there is EUR 280 million available to them, but every additional cent they receive is worth much more than the doling out of payments to them. That is most important.
I think it is important that some have criticised the Commission hugely. Let us acknowledge that intervention and export refunds have been used to maintain prices, even with that horribly low price for producers, so I think some of the criticism is unnecessary and harsh. I support the extension of Article 186 if you needed to pay out this EUR 280 million, which I regard as symbolic rather than significant.
Let us look at the lessons. We need to look at what is going to happen to CAP reform post-2013; the high-level group is focusing on it. I would say to those political groups who tonight support funding for dairying: make sure that you also support a properly funded common agricultural policy after 2013; otherwise your words are empty.
(FR) Mr President, please excuse me, I was supposed to come earlier, but I was tied up. I was explaining to French listeners what took place yesterday in Luxembourg.
I believe that the Council's decision is a bad one, since the only word to appear in the text is 'restructuring'. In France, we have gone from having 480 000 milk producers in 1984 to having fewer than 88 000 today.
Today, we are told that yet more producers must be forced out and that the money that will be recouped - this appears in the text - will be used for producers who have exceeded their quota. Production will therefore have to be concentrated still further and milk producers in the most difficult areas forced out. This is the wrong approach.
The money that has been given, the EUR 280 million - the figure has already been quoted - equates to EUR 50 per month and per farm, for one year. That is peanuts; it is almost a show of contempt for the crisis that the producers are going through.
Lastly, on the subject of Article 186, I should like to say that, at a time when we are moving towards codecision in agricultural matters, it is unacceptable for power, for a blank cheque, to be handed back to the Commission.
(RO) I would like to ask the Commissioner a question, as well as thank her for appearing before the House. You said that the resources promised for the funds to support the dairy sector will be allocated to Member States according to an historical factor, in other words, based on the negotiated quotas. However, many Member States claim that these quotas are unfair. In fact, this is the reason why many Member States insist that the market should be deregulated. For example, some states cannot even produce enough to cover their own consumption. Do you not think that using an historical factor will maintain these injustices...
(The President cut off the speaker)
I will have to summarise my question so as not to exceed the time allotted to me by too much. The Commissioner said that the resources will be allocated to Member States according to an historical factor. However, many Member States claim that the quotas currently allocated are unfair. In fact, this is also the reason why many Member States insist that the market should be deregulated. Do you not think that using an historical factor would maintain these injustices?
(BG) I would like to welcome the decision made by the Council and Commission to allocate an additional package of EUR 280 million in subsidies for dairy production in 2010. This sends out a clear signal to all those who are suffering the adverse consequences of the crisis every day. I urge that this adequate response will not be a one-off economic solution, but part of a targeted, long-term strategy for restoring, stabilising and developing this sector in Europe. This is why it is important to take into consideration the measures which each Member State is going to adopt. I would like to draw attention to the fact that Bulgaria can only partially accept the proposals to amend Regulation 1234. We insist that it is explicitly recorded in the draft that the opportunities to manage national milk quotas will be exercised at Member States' discretion. It is important that the option is retained to choose the existing scheme for buying up and redistributing milk quotas through the national reserve. We can ill afford either to hold back or collect payment from producers as the Bulgarian sector is in the process of being modernised. Otherwise, Bulgarian producers will not be competitive even after 2015.
(PL) Mr President, we are, of course, pleased to accept these new solutions, which are intended to help farmers, including farmers in Poland. However, it should also be remembered that when we are talking about money - and it is money which we are talking about - the way in which the money is actually distributed is important. It should reach those who are feeling the effects of the crisis the most, because I will not agree to a policy under which we give everyone an equal amount, which means a small amount, so that, in fact, quite literally, we do not help anyone.
Secondly, I would like, if I may, to refer to history before turning to the future in a moment. I am sure we remember the wonderful years, over a year ago now, when the farmers were getting a very good price for milk. At the same time, they were benefiting from large EU subsidies for modernisation of the dairy sector. Therefore, it is important that we plan the future based on this experience, and that we draw conclusions from our mistakes, because mistakes were certainly made. It is equally important for us to think about how to plan the development of this sector, since money is available both as direct subsidies and also for the development of rural areas. In addition, we have the instrument of milk quotas at our disposal.
(PL) Commissioner, I would like to ask you this question: What does the Commission want to spend the EUR 280 million on? On further restructuring, or better, perhaps, as 21 Member States wanted, on an injection for the market, on market mechanisms? In fact, the farmers want the money to be used for support mechanisms. Currently, they are not able to take out further loans or to improve productivity. They are not able, at the moment, to continue with modernisation, because they have lost liquidity. They do not want to buy refrigerators or milking machines now, this is not the time for further investment. The EUR 280 million works out at not quite EUR 2 per tonne of milk produced in the European Union.
When the European Commission proposes what it calls a 'mechanism for management of the quota system', it really wants to limit production. We should consider whether we will not see a repeat of the situation which followed reform of the sugar market, and which has meant that we now have problems with the supply of that resource. Is now the time for restrictions on the production of milk or cereals? I am sure that is not what we want.
(DE) Mr President, Commissioner, I am pleased, Commissioner, that, just a few weeks after this House adopted a resolution on milk, you are here bringing forward measures to meet our demands. I agree with your proposal, in respect of Article 186, including with the time limit, which seems reasonable to me. I am also in favour of the differentiated granting of quotas that you propose.
I have to say that the proposal concerning the buying back of quotas leaves me more perplexed. You yourself said over weeks and months that the current crisis was not caused by the quota system and, with that in mind, personally I do not think that this buy-back proposal is completely coherent. Finally, I would also like to say that this cannot be the end of the line just yet. We must continue to take steps, and specifically as regards the dairy sector in difficult areas, in mountain areas, where there are simply no alternatives to dairy farming.
(DE) Mr President, Commissioner, ladies and gentlemen, I, too, would like to offer my sincere thanks for the EUR 280 million. I really hope, above all, that the full extent of this money reaches our 40 000 Austrian dairy farmers, as they really need it. You are surely aware of the situation in mountain regions and the situation in small-scale family farms.
Commissioner, Austria was always against the phasing out of the quotas. OK, you have chosen your path and followed it consistently. We will, of course, attempt to prepare our farmers for it and to help them with it as much as possible. With the best will in the world, I cannot understand your proposal for a voluntary quota buy-up programme. If we apply this, it will result in an appreciation in value and price of exactly the quotas that you are phasing out. How are we supposed to explain that to the farmers of Austria?
Member of the Commission. - Mr President, having listened carefully to the discussion here tonight, I think you might get the impression from some speeches that this is the first step we are taking to help the dairy sector within the European Union. Nothing could be more wrong. I am quite sure that at least some of you know what has been going on since January this year when we started on the public and private storage, we started intervention, and we started export refunds. We have been taking lots of different measures over the summer so I think we should devise a special study to tell the new Members of this Parliament exactly what has been going on since last January.
On the specific points on the two proposals here today, I have to repeat again that the buy-up scheme is not a new scheme. It is already there for Member States to use if they want to help specific dairy farmers out of business. It is an offer, and that is why I do not want to make it compulsory; it is a possibility for helping farmers out of business. The quota they buy out can be kept in the national reserve and distributed at a later stage if Member States so wish. This was one part of the discussion.
The other part, which has aroused by far the most interest today, is Article 186. The reason for introducing dairy farming into Article 186 is the fact that we need to be able to react fast. By the way, I do not see any reason why dairy farming should not be part of Article 186, as areas specifically within the meat sector are already there. And, in general, those who fear that the Commission will get a blank cheque and do whatever they want should keep in mind that Article 186 is normally by nature a very positive scheme where it is possible to try to help people who are in difficulties by reacting very fast. So it is not a blank cheque. It will be discussed, as you probably know, in the Management Committee.
I have listened to your ideas concerning a more limited period of three or four years. I think it would disqualify dairy farmers - but of course I have listened to what you say.
Then I think there are lots of mistaken ideas going round. This EUR 280 million is not for restructuring. It simply offers a possibility of paying out very quickly as soon as we have the formalities in place, with the acceptance from the Ecofin meeting in November and the signing of the budget for 2010. This means we can act immediately, which would not be the case if we do not have Article 186 in place. So it is not restructuring. As I said before, it gives Member States the possibility of paying the most needy from this national budget.
How should it be distributed? I have clearly said it has to be on the basis of production. I can hear that there may be other ideas but if we start discussing internally how to distribute, then I think it would take at least to the end of next year because there would be so many great ideas we would never be able to find a common line on this issue.
I will reply to some of the specific questions. I would like to say that producer organisations are an excellent option. It is actually necessary. I have said that clearly in plenary before, specifically when discussing the fruit and vegetable scheme. If farmers spend their time and efforts competing against each other instead of competing with the strong retail sector, I know who the winners and the losers will be. Therefore I say: do work together to be a much stronger body in the whole food chain.
I completely agree with you that we have a global problem, that we have one billion people starving, not being able to get what they need to eat every day. That is why I was hurt to see European farmers spreading milk all over the fields in a situation where we are facing starvation problems globally. That is not the best image for European agriculture.
I have to say that I am very impressed at the way in which two Members, Mr Bové and Mr Häusling, managed to gear their speaking time. I noticed very carefully how it was done. I do not know if it is a new procedure of the House that one speaker can substitute for another who then goes in to speak under catch-the-eye. It was quite smart, I would say.
(Applause)
That concludes this item.
The vote will take place on Thursday.
Written statements (Rule 149)
Commissioner, having long struggled to have these measures put forward by the Commission, we are in no position to reject any contribution you may bring us at this very difficult time for dairy farmers and their families. Unfortunately, the Commission has taken a long time to act. It has only done so when faced with intense pressure from dairy producers, the European Parliament and 21 Member States. I would make the following points on the measures that you have presented here:
1: The fund of EUR 280 million is too little compared with the amount of EUR 600 million unanimously deemed necessary by the Committee on Agriculture and Rural Development, which is the committee with both technical and political expertise in this matter. This policy statement was approved by the European Parliament itself. We cannot, therefore, consider less than half the sum that Parliament deemed essential only a month ago to be sufficient.
2: The inclusion of milk in Article 186 gives the Commission an operational tool that can be deployed instantly, but that does not mean that Parliament will no longer monitor the issue. We still need instruments to regulate the market. We should maintain the quota system and introduce transparency into the milk marketing chain. Without these two instruments, it will be impossible to restore and guarantee stability in Europe's rural areas.
I welcome the measures proposed by the European Commission to help Europe's dairy producers. However, these measures can only alleviate the crisis, but cannot end it altogether. In order to do this, the decisions regarding the milk quota increases should be dropped. However, neither the European Commission, nor Mariann Fischer Boel personally, is inclined to acknowledge that wrong decisions have been made. I agree with the European farmers' demand to drop the quota increase.
I also oppose the permanent abolition of the quota system scheduled for 2015. I concur with the point of view of the largest European farmers organisation COPA-COGECA, which is that the dairy market requires regulation after 2015 as well. The important lesson to be learned from the current crisis is that the dairy market needs to be regulated. Without this, prices will become unpredictable. European dairy producers cannot endure the losses caused by large-scale price volatility.
On the subject of the current emergency measures, I would like to draw attention to the fact that the increase in the minimum subsidies from EUR 7 500 to EUR 15 000 may cause problems for Member States in a more difficult budgetary situation. What I am afraid of is that in these countries, such as Hungary, the governments will not provide the maximum support. As a result, farmers in these countries may end up at an even bigger competitive disadvantage.
I am confident that during the vote on the 2010 budget taking place on Thursday, the European Parliament will support the proposed amendment, submitted by a number of Members including myself, which would increase support for the school milk programme.
The rallies that milk producers have been carrying out for weeks in a bid to save their crisis-hit sector have been answered by the European Commission with the creation of a EUR 280 million 'milk fund'. Mrs Fischer Boel has therefore succumbed to the pressure after turning a deaf ear, for weeks on end, to the distress of farmers on the brink of bankruptcy. However, this financial measure is derisory and is intended merely to calm the producers down for a while. It will do nothing to solve the problem of a sector that is on its way out with the planned end of milk quotas. Milk producers do not want charity or handouts, they want the market to be regulated so that they can sell their milk at prices that will allow them to live a dignified life from their efforts and to guarantee their children's future. Through its stubborn desire to impose the dogma of free and fair competition, the European Union is going to leave thousands of farmers at the mercy of the law of the market, and that alone. This is the same ultraliberalism that each month makes thousands of industrial workers unemployed. The carnage must be stopped now as a matter of urgency.
I welcome the agreement in principle reached by agricultural ministers at their council meeting in Luxembourg on providing specific aid to the dairy sector of EUR 280 million. At EU level, this amounts to an additional one cent in aid per litre of milk, which is absolutely negligible. After putting up bold resistance for several months, the European Commission gave in slightly to the pressure exerted by farmers, 21 Member States, including Hungary, and the European Parliament, which already demanded additional resources for the sector during their informal meeting held in Brussels last Monday. In spite of the tardy measures from the EU, the Hungarian Government has acted quickly to support dairy farmers and has done everything to help them, taking into account the budget resources available. Hungary has helped the dairy sector by using all the sums that can be reallocated as part of rural development resources and the European Economic Development Programme. Apart from us, only Latvia and Malta have such outstanding indicators. Hungarian dairy farmers will receive directly around EUR 3.3 million from the EUR 280 million envelope, roughly equivalent to HUF 890 million. The Hungarian government can freely decide how to use this money. The Commission only made the suggestion that the most needy producers should receive this special aid, which coincides with Hungarian objectives. Following approval of the 2010 budget, this sum will be paid out at the start of next year.